UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                   )
VICTOR RODRIGUEZ,                  )
                                   )
          Plaintiff,               )
                                   )
      v.                           )            Civil Action No. 14-cv-0191-TSC
                                   )
U.S. DEPARTMENT OF JUSTICE et al., )
                                   )
          Defendants.              )
                                   )
                                   )


                             MEMORANDUM OPINION

      Plaintiff Victor Rodriguez, proceeding pro se, challenges the Executive Office

for United States Attorneys’ (EOUSA) inability to locate records responsive to his

Freedom of Information Act (FOIA) request. Pending is the Department of Justice’s

(DOJ) and its component EOUSA’s motion for summary judgment (ECF No. 21). On

September 15, 2015, the Court postponed its ruling and directed Defendants to

provide additional information about the search--namely, the terms used and filing

systems searched. (See Mem. Op. and Order at 6-7, ECF No. 29.)

I. BACKGROUND

      The relevant facts are recounted as follows. In December 2002, Plaintiff pled

guilty in the United States District Court for the Eastern District of Pennsylvania “to

numerous crimes” and was sentenced in January 2004 to life imprisonment without




                                            1
parole. United States v. Rodriguez, Crim. No. 98-362-12, 2012 WL 162297, at *1

(E.D. Pa. Jan. 18, 2012).

       By letter dated June 18, 2013, Plaintiff requested from EOUSA the name of the

district judge in the Eastern District of Pennsylvania “who summoned the grand jury

in my criminal case #98-362-12,” the dates the grand jury was convened and

discharged, and the date the grand jury returned an indictment and superseding

indictment. (Decl. of Vinay Jolly, Ex. A, FOIA Request, ECF No. 21-3.) In response

to this lawsuit filed on February 3, 2014, EOUSA conducted a search and notified

Plaintiff by letter dated August 6, 2014, that it had located no responsive records.

(Id., Ex. H.)

II. ANALYSIS

       Previously, the Court applauded the search efforts of EOUSA’s declarant,

Susan Falken, and it will not repeat those efforts here. (See Mem. Op. at 5-6.) Falken

now confirms that LIONS, the case management database used “to maintain, track,

and report information” for each United States Attorney’s Office, “does not track

Grand Jury information.” (Supp. Decl. of Susan J. Falken ¶¶ 4, 6, ECF No. 30-1.) In

addition, Falken states that she knows of no other location in the U.S. Attorney’s

Office for the Eastern District of Pennsylvania that is likely to locate responsive

records or “of any other [search] method or means . . . likely to locate any responsive

records.” (Id. ¶ 8.)

       Plaintiff has not refuted the supplemental declaration, except Falken’s

statement in a footnote that Plaintiff was previously provided the date the grand jury


                                            2
returned the indictment and the third superseding indictment. (Pl.’s Not. to the Court

¶ 6, ECF No. 32.) Defendants have not replied; thus, the Court will direct Defendants

to provide that information promptly to Plaintiff. In all other respects, the Court

concludes, in the absence of any contrary evidence, that Defendants conducted a

reasonably adequate search for responsive records and are entitled to judgment as a

matter of law. A separate order accompanies this Memorandum Opinion.




Date: August 11, 2016                    Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                            3